      Case 1:17-cv-01803-PGG-KNF Document 110 Filed 12/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
BYTEMARK, INC.,                                       :

                                    Plaintiff,      :
                                                                   ORDER
                          v.                        :
                                                            17-CV-1803 (PGG) (KNF)
XEROX CORP., ACS TRANSPORT                            :
SOLUTIONS, INC. XEROX TRANSPORT
SOLUTIONS, INC., CONDUENT INC.,                       :
AND NEW JERSEY TRANSIT CORP.,
                                                      :
                                     Defendants.
------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

        The parties’ December 10, 2020 joint request for a pre-motion conference, Docket Entry

No. 108, is denied. On or before December 28, 2020, any motions limited solely to the issues

raised in the December 10, 2020 joint letter shall be made. The Local Civil Rules of this court

govern the timing of oppositions and replies. Memoranda of law in support of and in opposition

to a motion shall be no longer than 15 double-spaced pages in 12-point font, inclusive of a table

of contents and a table of authorities, and reply memoranda of law shall be no longer than 6

double-spaced pages in 12-point font. No footnotes are permitted. The Court will not entertain

any requests to extend the number of pages or filing deadlines absent a showing of extraordinary

circumstances. COVID-19 related issues do not constitute extraordinary circumstances.

 Dated: New York, New York                                  SO ORDERED:
        December 14, 2020
Case 1:17-cv-01803-PGG-KNF Document 110 Filed 12/14/20 Page 2 of 2
